            Case 1:18-cv-06304-LAK Document 50 Filed 02/11/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANGEL CHEVRESTT,

                                Plaintiff,                    Docket No. 1:18-cv-06304 (LAK)

       - against -                                            STATEMENT OF DAMAGES


FLEXCO, LLC,
IFWT, INC.

                                Defendants.



       Plaintiff Angel Chevrestt (“Plaintiff”), via counsel, respectfully submits this Statement of

Damages in support of Plaintiff’s application for entry of default judgment against Flexco, LLC

and IFWAT, Inc. (collectively “Defendants”) pursuant to Fed.R.Civ.P. 55(b) and Local Rule

55.2(b).

       1.       Plaintiff’s copyright infringement claim qualifies for statutory damages under 17

U.S.C. § 504(c) because the Photographs were registered within three months of initial

publication. See 17 U.S.C. § 412(2); see also Arista Records LLC v. Lime Grp. LLC, No. 06 CV

5936 KMW, 2011 WL 1226277, at *1 (S.D.N.Y. Mar. 29, 2011) (noting that §412(2) provides a

three-month grace period to register a copyright after the work’s first publication).

       2.       Here, the Photographs was initially published on August 16, 2015 and the

effective dates of the applicable copyright registration are October 11, 2015 for VA 1-983-198,

October 11, 2015 for VA 1-983-199, and November 13, 2015 for VA 2-013-631, all within the

three-month grace period to qualify for statutory damages under 17 U.S.C. § 504(c), plus

attorneys’ fees under 17 U.S.C. § 505.
            Case 1:18-cv-06304-LAK Document 50 Filed 02/11/20 Page 2 of 5



       3.       For violation of 17 U.S.C. § 501, Plaintiff seeks $30,000.00 in civil penalties per

work for willful copyright infringement, for a total of $90,000.

       4.       For violation of 17 U.S.C. § 1202(b), Plaintiff seeks $10,000.00 in civil penalties

per violation for removal and/or alteration of Plaintiff’s copyright management information, for a

total of $30,000.

Evidence in Support of Statutory Damages for Count I: Copyright Infringement

       5.       “At the plaintiff’s election, Section 504 of the Copyright Act allows the Court to

assess statutory damages for each work for which the copyright has been infringed, in a ‘sum of

not less than $750 or more than $30,000 as the court considers just,’ 17 U.S.C. § 504(c)(1),

without requiring a plaintiff to make a showing of profit by the defendant or loss by the plaintiff

as a result of the infringing activity.” Peer Int'l Corp. v. Max Music & Entm't, Inc., No. 03 CIV.

0996 (KMW-DF), 2004 WL 1542253, at *2 (S.D.N.Y. July 9, 2004); see also Starbucks Corp. v.

Morgan, 99 Civ. 1404, 2000 WL 949665 at *2 (S.D.N.Y. July 11, 2000) (statutory damages

“‘are available without proof of plaintiff's actual damages or proof of any damages.”); Entral

Group Int'l LLC v. Honey Cafe on 5th, Inc., 2006 WL 3694584, at *6 (E.D.N.Y. Dec. 14,

2006) (awarding $150,000 for defendants’ willful infringement although neither the plaintiff’s

losses nor the defendants’ profits were established).

       6.       Thus, even if evidence of Plaintiff’s actual losses is available, there is no

requirement that Plaintiff produce such evidence after electing to recover statutory damages. See

CJ Products, LLC v. Your Store Online LLC, No. 11-cv-9513 (GBD) (AJP), 2012 WL 2856068,

fn. 4 (S.D.N.Y. July 12, 2012) (“Under the current [Copyright] Act, the copyright owner may

elect to recover statutory damages, instead of actual damages and defendant’s profits. He may,

moreover, make such an election regardless of the adequacy of the evidence offered as to his




                                                   2
               Case 1:18-cv-06304-LAK Document 50 Filed 02/11/20 Page 3 of 5



actual damages and the amount of defendant’s profits, and even if he has intentionally declined

to offer such evidence, although it was available.’”) (quoting 4 Melville B. Nimmer & David

Nimmer, NIMMER ON COPYRIGHT § 14.04[A] (2009 ed.) (italics added); Pearson Education, Inc.

v. Nugroho, No. 08-cv-8034 (DAB) (AJP), 2009 WL 3429610, *5 (S.D.N.Y. Oct. 27, 2009)

(same).

          7.       Here, Plaintiff elects statutory damages and therefore respectfully declines to

submit evidence of his actual losses in the form of licensing fee history. Instead, Plaintiff seeks

statutory damages as a deterrent to willful infringers. See, e.g. Lauratex Textile Corp. v. Allton

Knitting Mills, Inc., 519 F.Supp. 730, 733 (S.D.N.Y.1981) (explaining that statutory damages

may be used to “provide a deterrent for would-be infringers”); Capital Records, Inc. v.

MP3tunes, LLC, 48 F.Supp.3d 703, 732 (S.D.N.Y. 2014) (“A statutory damages award under

the Copyright Act is by definition an authorized civil penalty.”).

          8.       The requested amount is consistent with a long-line of cases in this Circuit which

award $30,000 where defendant has defaulted in a copyright infringement action. See, e.g.,

Lucerne Textiles, Inc. v. H.C.T. Textiles Co., No. 12-cv-5456 (KMW) (AJP), 2013 WL 174226,

at *3 (S.D.N.Y. Jan. 17, 2013), report and recommendation adopted, 2013 WL 1234911

(S.D.N.Y. Mar. 26, 2013) (on default, finding request for $30,000 in statutory damages

appropriate); Tokar v. 8 Whispering Fields Assocs., Ltd., No. 08-cv-4573 (ADS), 2011 WL

7445062 at *2 (E.D.N.Y. Dec. 13, 2011) (same); Microsoft Corp. v. Computer Care Ctr., Inc.,

No. 06-CV-1429 SLT RLM, 2008 WL 4179653, at *11 (E.D.N.Y. Sept. 10, 2008) (same); Peer

Int'l Corp. v. Max Music & Entm't, Inc., No. 03 CIV. 0996KMWDF, 2004 WL 1542253, at *4

(S.D.N.Y. July 9, 2004) (same); Getaped.com, Inc. v. Cangemi, 188 F.Supp.2d 398, 403




                                                    3
            Case 1:18-cv-06304-LAK Document 50 Filed 02/11/20 Page 4 of 5



(S.D.N.Y. 2002) (same); Stevens v. Aeonian Press, Inc., No. 00 Civ. 6330(JSM), 2002 WL

31387224, at *2 (S.D.N.Y. Oct. 23, 2002) (same).

       9.       Further, a civil penalty of $30,000 is justified given that Defendant operates in the

publishing industry and is therefore presumed to have knowledge of copyright law. See, e,g.,

Fallaci v. New Gazette Literary Corp., 568 F. Supp. 1172 (2d Cir. 1983) (finding that a

newspaper publisher willfully infringed because, as a publisher of a copyrighted newspaper,

defendant should have known that its unauthorized reproduction of plaintiff's copyrighted article

constituted copyright infringement); Van Der Zee v. Greenidge, 2006 WL 44020, *2 (S.D.N.Y.

Jan. 6, 2006) (“As the defendants are in the book publishing business and in a position to repeat

the unauthorized reproduction of copyrighted material, there is deterrent value in assessing

[statutory] damages against defendants.”); EMI Entertainment World, Inc. v. Karen Records,

Inc., 806 F.Supp.2d 697, 703 (S.D.N.Y. 2011) vacated on grounds of standing, 2013 WL

2480212 (S.D.N.Y. June 10, 2013) (noting that “other courts in this district have inferred willful

infringement from a defendant's ownership of copyrights and experience in an industry heavily

regulated by copyright law.”).

Evidence in Support of Statutory Damages for Count II: DMCA Violation

       10.      The DMCA provides that courts may award between $2,500 and $25,000 in

statutory damages for violation of section 1202(b). See 17 U.S.C. § 1203(c)(3)(B).

       11.      Courts in this District have recently awarded $10,000 in statutory damages for a

defaulting defendant’s violation of § 1202(b) of the DMCA. See Hirsch v. The Dishh, LLC, 18-

cv-9079 (LGS) (S.D.N.Y. 12/10/18) (“Defendant shall pay $10,000.00 in statutory damages as

civil penalties for removal and/or alteration of copyright management information in violation of

17 U.S.C. § 1202(b)”); Martinka v. Diario De Mexico USA, Inc., 18-cv-1993 (AT), dated




                                                  4
         Case 1:18-cv-06304-LAK Document 50 Filed 02/11/20 Page 5 of 5



6/27/18 (awarding $10,000 in civil penalties for removal and/or alteration of copyright

management information in violation of 17 U.S.C. § 1202(b)); Myeress v. Brissi Group, LLC,

17-cv-9691 (KPF) (S.D.N.Y. 6/25/18) (awarding “$10,000 in civil penalties for improper

removal of copyright management information” in violation of 17 U.S.C. § 1202(b)) [True and

correct copies of the Hirsch, Martinka and Myeress orders are attached to the Declaration of

Richard Liebowitz as part of Exhibit A].


Dated: February 11, 2020
Valley Stream, New York

                                                    Respectfully Submitted:

                                                    /richardliebowitz/
                                                    By: Richard Liebowitz
                                                    LIEBOWITZ LAW FIRM, PLLC
                                                    11 Sunrise Plaza, Ste. 305
                                                    Valley Stream, NY 11580
                                                    (516) 233-1660
                                                    F: (516) 612-2740
                                                    rl@liebowitzlawfirm.com

                                                    Counsel for Plaintiff Angel Chevrestt




                                                5
